Citation Nr: 1451998	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-20 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served on active duty from September 2006 to December 2008.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that, in pertinent part, denied service connection for a cervical spine disability and for a thoracolumbar spine disability.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.

In addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and her representative when further action is required.


REMAND

Records 

The Veteran reported a history of a traffic accident in November 1997, where the car she was riding in was rear-ended and she got whiplash.  She reported receiving treatment for intercurrent back pain from a chiropractor.  The RO or AMC should specifically seek the Veteran's authorization for release of treatment records, dated from 1997, pertaining to intercurrent back pain.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).


Cervical Spine Disability and Thoracolumbar Spine Disability 

The Veteran contends that her cervical spine disability and her thoracolumbar spine disability had their onset in active service, or are the result of aggravation of a pre-existing disease or disability in active service.

Records in the claims file include X-rays that were taken of the Veteran's lumbosacral spine in September 1999-i.e., prior to her active service-which reveal very slight, rightward curvature to the lumbar spine, described as "likely positional."  No additional abnormality was noted.  

The Veteran's enlistment examination in August 2006 reveals no defects or  disorders, other than 4 pounds overweight.  On a "Report of Medical History" completed by the Veteran at that time, she checked "no" in response to whether she ever had or now had recurrent back pain or any back problem.  Clinical evaluation of the Veteran's spine was normal at entry.

Subsequent service treatment records show that the Veteran underwent physical therapy in February 2007 for a closed stress fracture of the right tibia.  Records at that time show the "problem" as including lumbago and backache.  On a "Report of Medical History" completed by the Veteran in November 2008, she reported recurrent back pain or back problem.  At that time she reported the recent onset of intermittent lower back pain.  The examiner noted back pain possibly due to pregnancy, and that the Veteran was to follow-up with her obstetrician-gynecologist.  The examiner also noted that the Veteran then denied joint pain, myalgia, low back pain radiation, numbness and tingling, and bladder and bowel changes; physical examination findings in November 2008 were within normal limits.  No separation examination is of record.   

In January 2009, the Veteran indicated that she had been treated both for neck pain and for back pain during active service in Korea in 2007.

The report of a January 2009 VA examination reflects full ranges of motion of the Veteran's cervical spine and lumbar spine, with complaints of painful motion at the end of lumbar extension.  Examination at that time revealed evidence of neither a cervical spine disability nor a thoracolumbar spine disability.  Radiographic studies were not ordered in January 2009, due to the Veteran's pregnancy.

Since then, the Veteran has reported continuing neck pain and back pain.

X-rays taken in October 2010 reveal reversal of the normal cervical lordosis, and indicate that the finding may relate to muscle spasm; X-rays were negative for the lumbar spine.  The report of an October 2010 VA examination includes diagnoses of cervical strain with muscle spasm, and lumbar strain.

Under these circumstances, the Board finds that an informed medical opinion is necessary to determine whether either a cervical spine disability or a thoracolumbar spine disability had its onset in active service; or whether the medical evidence of record is obvious and manifest that a current cervical spine disability or a current thoracolumbar spine disability both pre-existed active service and was not permanently worsened in active service (beyond the natural progress of the disability).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to intercurrent back pain from the Veteran's treating chiropractor, dated from November 1997 to the present date; and associate them with the Veteran's claims file (paper/electronic). 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claims; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, dated from January 2013 forward; and associate them with the Veteran's claims file.

3.  Forward the Veteran's claims file to the examiner who conducted the October 2010 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder in order to identify all current disability underlying the Veteran's current complaints of neck pain and "whole back" pain, and the likely etiology of the disease or injury.  The examiner is requested to determine:

(a)  Whether the medical evidence of record is obvious and manifest (clear and unmistakable) that a cervical spine disability or a thoracolumbar spine disability pre-existed active service; 

(b)  If so, whether the medical evidence of record is obvious and manifest (clear and unmistakable) that any preexisting cervical spine disability or any preexisting thoracolumbar spine disability was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up).

(c)  If the medical evidence of record is not obvious and manifest (clear and unmistakable) that any cervical spine disability or any thoracolumbar spine disability preexisted service and was not aggravated by service, whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed cervical spine disability or any currently diagnosed thoracolumbar spine disability either had its onset during a period of active service, or is the result of disease or injury incurred during active service.

Review of the entire file is required; however, attention is invited to: the reports of the Veteran of a November 1997 motor vehicle accident; a September 1999, x-ray of the lumbosacral spine; the service treatment records which include complaints of recurrent back pain; and, the Veteran's credible complaints of continuing neck pain and "whole back" pain since service.  

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a SSOC before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



